Bbovles, C. J.
1. The following excerpt from the charge of the court is complained of in the amendment to the motion for a new trial: “I charge you that that presumption, as other presumptions, may be rebutted by proof. I also charge you that this would only have application where the husband and wife were residing together.” This excerpt is too fragmentary and incomplete to. raise any question for the consideration of this court. It does not show upon what presumption the court was charging.
2. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.